         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 1 of 39



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

Reese LLP
Michael R. Reese
100 W 93rd St Fl 16
New York NY 10025-7524
Telephone: (212) 643-0500
Fax: (212) 253-4272
mreese@reesellp.com

United States District Court
Southern District of New York                                  1:19-cv-09227-LLS

Quincy Steele, Jimmy Arriola, individually
and on behalf of all others similarly situated,
                                 Plaintiffs,

                  - against -                               First Amended Complaint

Wegmans Food Markets, Inc.,
                                 Defendant

        Plaintiffs by attorneys allege upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


        1.    Wegmans Food Markets, Inc. (“defendant”) manufactures, distributes, markets,

labels and sells ice cream purporting to contain flavor only from its natural characterizing flavor,

vanilla, under the Wegmans brand (“Product”).

        2.    The Product is available to consumers from defendant's retail stores and is sold in

sizes including cartons of 1.5 Quarts.

        3.    The Product’s relevant front label representations include the “Wegmans,” “Food



                                                  1
             Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 2 of 39



You Feel Good About,” “No Artificial Colors, Flavors or Preservatives,” “Vanilla Ice Cream” and

“Made with Milk, Cream and Natural Vanilla Flavor.”




           4.     The designation of a food as “Vanilla Ice Cream” has been understood by consumers

for over 50 years to identify a product where (1) vanilla is the characterizing flavor, (2) vanilla is

contained in a sufficient amount to flavor the product, (3) the flavor is derived from vanilla extract

or vanilla flavoring, (4) no other flavors simulate, resemble, reinforce, extend or enhance flavoring

from vanilla or permit less real vanilla to be used and (5) vanilla is the exclusive source of flavor.

           5.     Defendant’s Product contains non-vanilla flavor, a de minimis amount of vanilla and

to the extent it tastes like vanilla, such flavor is contributed by vanillin from non-vanilla sources.

           6.     The Product is not truthfully or lawfully identified as “Vanilla Ice Cream” which

misleads consumers.


I.         Vanilla is Perennial Favorite Ice Cream Flavor

           7.     Ice cream is a year-round treat enjoyed by 96% of Americans.1

           8.     Its popularity is attributed “to the perfect combination of elements – sugar, fat, frozen



1
    Arwa Mahdawi, The big scoop: America's favorite ice-cream flavor, revealed, The Guardian, July 11, 2018


                                                          2
           Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 3 of 39



water, and air – that make up the mouthwatering concoction.”2

        9.      Until the early 1990s, any product named “ice cream” had to meet requirements of

“not less than 10 percent milkfat, nor less than 10 percent nonfat milk solids.”3

        10.     Vanilla is the consistent number one flavor for ice cream for 28% of Americans,

confirmed two groups who would know – the International Dairy Foods Association (IDFA) (ice

cream producers) and National Ice Cream Retailers Association (ice cream parlors).

        11.     The reasons for vanilla’s staying power are “not only because it is creamy and

delicious, but also because of its ability to enhance so many other desserts and treats.”4

        12.     By some estimates, approximately two-thirds of “all ice cream eaten is either vanilla

or vanilla with something stirred into it, like chocolate chips.”5

        13.     The applications of vanilla ice cream include its centerpiece between chocolate

wafers (“sandwich”), enrobed in chocolate on a stick (“bar”), topping a warm slice of fresh-baked

pie (“à la Mode”), drizzled with hot fudge, sprinkled with crushed nuts and topped by a maraschino

cherry (“sundae”) or dunked in a cold frothy glass of root beer (“float”).6


    A. Philadelphia (American)-style Ice Cream v. French Ice Cream

        14.     In the development of ice cream, the two main types were Philadelphia (American)-

style and French ice cream, flavored of course, with vanilla.

        15.     Like many confections, ice cream was brought here from France, courtesy of two

statesmen who served as ambassadors to that nation: Thomas Jefferson and Ben Franklin.



2
  Vox Creative, The Reason You Love Ice Cream So Much Is Simple: Science, Eater.com, October 12, 2017.
3
  21 C.F.R. § 135.110(a)(2).
4
  Press Release, IDFA, Vanilla Reigns Supreme; Chocolate Flavors Dominate in Top Five Ice Cream Favorites Among
Americans, July 1, 2018
5
  Bill Daley (the other one), Which vanilla ice cream is the cream of the crop? We taste test 12 top brands, Chicago
Tribune, July 18, 2018
6
  The True Wonders of Vanilla Ice Cream, FrozenDessertSupplies.com.


                                                         3
           Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 4 of 39



        16.     While these two Founding Fathers could agree on the terms of the Declaration of

Independence and Constitution, they could not agree about the superior type of vanilla ice cream.

        17.     President Thomas Jefferson was a partisan of the egg yolk base, describing this treat

as “French ice cream.”7

        18.     The French reliance on egg yolks to reduce the amount of butterfat and cream used

was not due to taste, but to the limited dairy production and relative abundance of hens.

        19.     Dr. C. L. Alsberg, head of the Bureau of Chemistry, U.S. Department of Agriculture,

highlighted the differences between these varieties in a 1914 hearing:

        the early French records, the cook books, never made ice cream from cream alone.
        It was not until ice cream was introduced into England that it was ever made of
        dairy cream sweetened and flavored and frozen. The French always used cream and
        eggs or cream and milk and eggs and sugar, with fruits or starches or anything that
        would make a custard.8

        20.     Besides the use of eggs, another difference was “that the American ice cream is raw.

And the French as a rule is cooked.”9

        21.     The egg yolk solids, when mixed with vanilla, distinguish a “French” vanilla ice

cream from its Philadelphia-style counterpart by providing a: 10

                        •   smoother consistency and silkier mouthfeel;

                        •   caramelized, smoky and custard-like taste; and

                        •   deep-yellow color.11


7
  Thomas Jefferson’s Handwritten Vanilla Ice Cream Recipe, Open Culture, July 13, 2014; Thomas Jefferson’s Vanilla
Ice Cream, Taste of Home, June-July 2012; Thomas Jefferson’s Original Vanilla Ice Cream Recipe, Jefferson Papers,
Library of Congress; Anna Berkes, “Ice Cream” in Thomas Jefferson Encyclopedia, Thomas Jefferson Foundation,
Inc., Monticello.org, June 28, 2013.
8
  Report of Hearing on Ice Cream Before Dr. C. L. Alsberg, Chief of the Bureau of Chemistry, U.S. Department of
Agriculture, February 10, 1914 and March 7, 1914, Subject: The Use of Colloids as Stabilizes in Ice Cream, the Butter
Fat Standard for Ice Cream and the Bacteriology of Ice Cream, with Special Reference to the Cincinnati Ice Cream
Cases. Published by The National Association of Ice Cream Manufacturers, June 1914 at p. 19 (“Alsberg Hearings”).
9
  Alsberg Hearings, Testimony of Mr. Lewis, General Manager, J. M. Horton Ice Cream Co. at p.33.
10
   The descriptor “French” or “french” preceding “vanilla” does not modify the word “vanilla.”
11
   Sheela Prakash, What’s the Difference Between Vanilla and French Vanilla Ice Cream?, The Kitchn, June 7, 2017.


                                                         4
           Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 5 of 39



         22.    Due possibly to Jefferson’s efforts at popularizing this variety, ice cream with 1.4%

or more egg yolk solids as part of its base is referred to as “french ice cream.”12

         23.    Meanwhile, during the sweltering summer of the Constitutional Convention of 1787,

Ben Franklin’s “crème froid” or “cold cream” served as a refreshing break for the delegates

debating this nation’s future.13

         24.    Ever the tinkerer, Franklin adapted his ice cream to the environment by relying on

the abundance of dairy farms in the Philadelphia region, the lack of hens to provide the egg yolk

base and foregoing the cooking step, to more quickly produce this refreshing treat for the

delegates.14


I.       Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

         25.    The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”15

         26.    Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”16

         27.    Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to


12
   21 C.F.R. § 135.110(f)(1) (“The name of the food is ‘ice cream’; except that when the egg yolk solids content of
the food is in excess of that specified for ice cream by paragraph (a) of this section, the name of the food is ‘frozen
custard’ or ‘french ice cream’ or ‘french custard ice cream’.)
13
   R. Berley, A Treatise on the History of Ice Cream in Philadelphia, The Franklin Fountain; Julia Reed, Ice cream
two ways: A tale of two continents, King Arthur Flour, Blog, Aug. 24, 2018; but see Jeff Keys, Ice Cream Mix-
ins, N.p., Gibbs Smith (2009) at 14.
14
   Vanilla Ice Cream, Philadelphia-Style, The Perfect Scoop, Epicurious.com, Dec. 2011; Dr. Annie Marshall, Vanilla
Bean Ice Cream Two Ways, and Ice Cream Basics, July 8, 2011, Everyday Annie Blog (“Varieties of ice cream
generally fall into two main categories: Philadelphia-style or French-style. Philadelphia style ice creams are quicker
and simpler, with a heavy cream/milk mixture for the base. French-style ice creams have a custard base, with cooked
egg yolks to help achieve a creamy texture and rich flavor.”).
15
   21 C.F.R. §169.3(c).
16
   Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.


                                                          5
           Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 6 of 39



“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.17

        28.     It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”18

        29.     This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

        30.     Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.19

        31.     Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


     A. Food Fraud as Applied to Vanilla

        32.     Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide




17
   Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
18
   E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
19
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.


                                                         6
          Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 7 of 39



variability of quality and value of vanilla flavorings,” second only to saffron in price.20

        33.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.21

        Type of Food Fraud                                      Application to Vanilla

 ➢ Addition of markers
     specifically tested for            •   Manipulation of the carbon isotope ratios to produce
     instead of natural                     synthetic vanillin with similar carbon isotope composition
     component of vanilla                   to natural vanilla
     beans

                                        •   Ground vanilla beans and/or seeds to provide visual appeal
                                            as “specks” so consumer thinks the product contains real
                                            vanilla beans, when the ground beans have been exhausted
 ➢ Appearance of more                       of flavor
     and/or higher quality of           •   Caramel to darken the color of an imitation vanilla so it
     the valued ingredient                  more closely resembles the hue of real vanilla22
                                        •   Annatto and turmeric extracts in dairy products purporting
                                            to be flavored with vanilla, which causes the color to better
                                            resemble the hue of rich, yellow butter

                                        •   Tonka beans, though similar in appearance to vanilla
 ➢ Substitution and
                                            beans, are banned from entry to the United States due to
     replacement of a high-
                                            fraudulent use
     quality ingredient with
                                        •   Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of
                                            added to imitation vanillas to increase vanilla flavor
     lower quality
                                            perception



20
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
21
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
22
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                        7
           Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 8 of 39



 ➢ Addition of less expensive
     substitute ingredient to             • Synthetically produced ethyl vanillin, from recycled paper,
     mimic flavor of more                    tree bark or coal tar, to imitate taste of real vanilla
     valuable component

                                          • “to mix flavor materials together at a special ratio in which
                                             they [sic] compliment each other to give the desirable
                                             aroma and taste”23
                                          • Combination with flavoring substances such as propenyl

 ➢ Compounding, Diluting,                    guaethol (“Vanitrope”), a “flavoring agent [, also]

     Extending                               unconnected to vanilla beans or vanillin, but unmistakably
                                             producing the sensation of vanilla”24

                                          • “Spiking” or “fortification” of vanilla through addition of
                                             natural and artificial flavors including vanillin, which
                                             simulates vanilla taste but obtained from tree bark

                                          • Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give
                                             substance, to raise the weight of vanilla beans, alleged in
     the impression there is
                                             International Flavors and Fragrances (IFF), Inc. v. Day
     more of the product than
                                             Pitney LLP and Robert G. Rose, 2005, Docket Number L-
     there actually is
                                             4486-09, Superior Court of New Jersey, Middlesex County

                                          • Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
 ➢ Ingredient List Deception25                o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid of
                                                  flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring


23
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
24
   Berenstein, 423.
25
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         8
           Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 9 of 39



                                                  to something like that which is described
                                              o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                  derived not from vanilla beans but from tree pulp.
                                                  When paired with real vanilla, vanillin is required to be
                                                  declared as an artificial flavor
                                              o “Non-Characterizing” flavors which are not identical
                                                  to vanilla, but that extend vanilla


         34.    The “plasticity of legal reasoning” with respect to food fraud epitomize what H.

Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:

         the most striking feature of the latter‐day sophisticator of foods is his knowledge of
         the law and his skill in evading it. If a legal limit on strength or quality be fixed for
         any substance (as in the case of spirits), he carefully brings his goods right down to
         it, and perhaps just so little below that no magistrate would convict him.

         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.26

II.      Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

         35.    The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

and Takasago International along with the largest food manufacturing companies such as Unilever.

         36.    The recent global shortage of vanilla beans has provided the flavor industry another

opportunity to “innovate[ing] natural vanilla solutions…to protect our existing customers.”27

         37.    Their “customers” do not include the impoverished vanilla farmers nor consumers,

who are sold products labeled as “vanilla” for the same or higher prices than when those products


26
   Cited in Sébastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food standards
in 19th‐century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).
27
   Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                          9
            Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 10 of 39



contained only vanilla.

           38.    These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.


       A. Attempts to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

           39.    The flavor industry has developed schemes such as the “Sustainable Vanilla

Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of vanilla

at stable, reasonable prices paid to the farmers.

           40.    However, these programs make vanilla less “sustainable” by paying farmers to

destroy their vanilla plants and produce palm oil under the pretense of “crop diversification.”

           41.    Other tactics include “phantom bidding,” where “deep-pocketed” saboteurs claim

they will pay a higher price to small producers, only to vanish, leaving the farmers forced to sell

at bottom dollar to remaining bidders.28

           42.    The reasons for these counterintuitive actions is because the flavor industry benefits

from high vanilla prices and the use of less real vanilla.

           43.    When less vanilla is available, the customers of the flavor companies – food

manufacturers – must purchase the higher margin, proprietary, “vanilla-like” flavorings made with

advanced technology and synthetic biology.


       B. Use of Vanilla Compound Ingredients to Replace and Provide Less Vanilla

           44.    Though flavor companies will not admit their desire to move off real vanilla, this

conclusion is consistent with the comments of industry executives.

           45.    According to Suzanne Johnson, vice president or research at a North Carolina



28
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.


                                                        10
          Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 11 of 39



laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

        46.     The head of “taste solutions” at Irish conglomerate Kerry urged flavor manufacturers

to “[G]et creative” and “build a compounded vanilla flavor with other natural flavors.”

        47.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”29

        48.     These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including “naturally produced vanillin,” potentiators and enhancers, like

maltol and piperonal, blended together to enhance the vanilla, allowing the use of less vanilla to

achieve the intended taste.30

        49.     The numerous “naturally produced vanillins” are just as potent as their synthetic

predecessors, such that “one ounce of vanillin is equal to a full gallon of single-fold vanilla

extract.”31

        50.     Since only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin has no connection to the vanilla bean.

        51.     The effort to replace vanilla with so-called Vanilla WONF started in the late 1960s,

but the last 10 years have seen the proliferation of this ingredient.


     C. Decline of Industry Self-Governance



29
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
30
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
31
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                         11
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 12 of 39



       52.    That high-level executives in the flavor industry are willing to boast of their

stratagems to give consumers less vanilla for the same or greater price is not unexpected.

       53.    The once powerful and respected trade group, The Flavor and Extract Manufacturers

Association (“FEMA”), abandoned its “self-policing” of misleading vanilla labeling claims and

disbanding its Vanilla Committee.

       54.    FEMA previously opposed industry efforts to deceive consumers but cast the public

to the curb in pursuit of membership dues from its largest members, such as Unilever and Danone.


III.   Congress Debates Ice Cream Flavor Labeling and Expresses Support for Vanilla Flavor
       Being Provided by Vanilla Beans

       55.    Even before ice cream standards were established, Congress framed the central

question for ice cream flavoring as whether the flavor source was entirely derived from the

characterizing flavor – i.e., raspberry for raspberry ice cream, vanilla for vanilla ice cream.

       56.    The focal point for the debate was how to label vanilla ice cream which was flavored

with added vanillin from clove oil, a natural source material.

       57.    Why, industry asked Congress, could they not label their products as “vanilla ice

cream” if it contained vanillin from sources other than vanilla beans?

       58.    In response, Congressmen E.A. Kenny of New Jersey and Virgil Chapman of

Kentucky inquired of ice cream’s representative, Mr. Schmidt:

       Mr. Kenney: Do you not think, though, Mr. Schmidt, that if you label it vanilla
                   ice cream, it ought to be vanilla; and if it is made with vanillin
                   extracted from oil of cloves, you ought to label it manufactured
                   with such vanillin?

       Mr. Schmidt: Well, we, of course, do not think so. That is why we are here
                    making our protest. We think, after all, the consuming public is
                    accustomed to accepting as vanilla artificial vanillas.

       Mr. Kenney: We agree that Barnum educated us along that line a long time ago.
                   (emphasis added)


                                                 12
        Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 13 of 39



       ……………

       Mr. Chapman: I do think that if it is chocolate it ought to be labeled “chocolate”;
                    and if it is flavored with vanillin made from oil of cloves, it ought
                    to be labeled to show that it is flavored with vanillin made from oil
                    of cloves; and if it is flavored with vanilla, it ought to be labeled
                    “vanilla”; and if it is " flavored with lemon, it ought to be labeled
                    “lemon "; and if it is cherry, it ought to be labeled “cherry.”

       59.   Later in the hearing, Mr. Chapman and another industry representative engaged over

the proper declaration of flavor for ice cream:

               Mr. Chapman:          Do you make raspberry?

               Mr. Hibben:           Yes.

               Mr. Chapman:          And you put that on the label?

               Mr. Hibben:           We say “raspberry ice cream.”

               Mr. Chapman:          And if it is peach, you put that on the label?

               Mr. Hibben:           It Is peach ice cream; yes.

               Mr. Chapman:          And If you call it vanilla, what do you put on?

               Mr. Hibben:           We put "vanilla ice cream" on our labels. That is
                                     what we want to continue to do. We want to put
                                     vanilla on those labels.

               Mr. Chapman:          But you say you put in It oil of cloves instead of
                                     vanilla.

               Mr. Hibben:           We do not use cloves. We use vanillin derived from
                                     the oil of cloves.

               Mr. Chapman:          If you put out strawberry ice-cream, you would not
                                     want to use raspberry to make it, would you?

               Mr. Hibben:           No; but we use vanillin, which is an ingredient of the
                                     vanilla bean and, its true to name.

               Mr. Chapman:          Is it an extract from the vanilla bean?

               Mr. Hibben:           It is both. It is taken both from the eugenol and the
                                     vanilla bean and is the same product. If you were a
                                     chemist you could not tell the difference, and if you



                                                  13
          Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 14 of 39



                                          were a doctor, you would say that one is just as
                                          harmless as the other.

                 Mr. Chapman:             I do not object to buying artificial vanilla ice cream if
                                          it is pure, but if it is artificial. I would like to know
                                          what I am getting.32

IV.     Three Categories of Ice Cream Clearly Distinguish those Flavored Only with Vanilla

        60.    Daphna Havkin-Frenkel, editor of the Handbook of Vanilla Science and Technology,

and a leading scholar and researcher on vanilla, summarized the flavoring requirements in the

context of ice cream flavored by vanilla:33

                     There are three categories of vanilla ice cream, as defined by the FDA
                     Standard of Identity. Vanilla ice cream Category I contains only vanilla
                     extract. Vanilla ice cream Category II contains vanilla made up of 1 oz
                     of synthetic vanillin per 1 gallon of 1-fold vanilla extract. Vanilla ice
                     cream Category III contains synthetic ingredients.

        61.    Carol McBride, U.S. vanilla category manager for global flavor giant Symrise, noted

these requirements and their effect on consumers: “If the flavor comes partially or fully from

another source, the company must stamp ‘vanilla flavored’ or ‘artificial vanilla’ on the front of the

package, a likely turnoff to consumers.”34

        62.    The ice cream standard of identity, 21 C.F.R. § 135.110, established in the early

1960s “provided for a system for designating characterizing flavors in ice cream which has come

to be referred to as the ‘3 category flavor labeling.’” Exhibit “A,” Letter from Taylor M. Quinn,

Associate Director for Compliance, Bureau of Foods, to Glenn P. Witte, International Association

of Ice Cream Manufacturers, May 31, 1979 (“Quinn Letter, May 31, 1979”).35



32
   One of the reasons for the emphasis on flavor derived from the characterizing flavor was ice cream’s status as a
high value, expensive product, made mainly from milk and cream. The use of ersatz flavoring lowered the quality of
an otherwise valued item.
33
   Daphna Havkin-Frenkel and Faith C. Belanger, eds., Handbook of Vanilla Science and Technology, Wiley, 2018
(221).
34
   Melody M. Bomgardner, “The problem with vanilla,” Chemical & Engineering News, Sept. 12, 2016.
35
   The attached exhibits have not previously been available to the public.


                                                        14
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 15 of 39



        63.   The requirements “recognize[s] three distinct types of ice cream, based on the use of

natural and various combinations of natural and various combinations of natural and artificial

flavors that characterize this food.” Exhibit “A,” Quinn Letter, May 31, 1979; see 21 C.F.R. §

135.110(f)(2)(i)-(iii); 21 C.F.R. § 135.110(f)(3)-(5).

        64.   The Product is represented as a Category 1 product because “the name on the

principal display panel or panels of the label” is “accompanied by the common or usual name of

the characterizing flavor, e.g., ‘vanilla.’”

                                         “Vanilla Ice Cream”




        65.   However, a Category 1 ice cream “contains no artificial flavor.” 21 C.F.R.

§135.110(f)(2)(i).

        66.   The Product’s front label also states “No Artificial Colors, Flavors or Preservatives,”

which is false, deceptive, misleading and contrary to law.

        67.   Defendant’s front label evinces what Dr. Mark Black stated in his 2006 article

published for the first Vanilla International Congress in 2006:




                                                 15
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 16 of 39



        There has been longstanding confusion within the U.S. food industry about how
        vanilla is defined for use in vanilla ice cream products.

        Exhibit “B,” p.3, “The Use of Vanilla in Ice Cream: Rules, Regulations and
        Interpretations – All Are Needed For A Thorough Understanding.”

        68.    The failure to understand – or to willfully disregard – the regulations for ice cream

begins with failing to realize that “The general flavor regulations [21 C.F.R. § 101.22] are not

applicable to this standardized food,” ice cream [21 C.F.R. § 135.110(f)(2)-(5)]. Exhibit “A,”

Quinn Letter, May 31, 1979.

        69.    The “designation of a characterizing flavor for category I ice cream is based on the

premise that only natural flavor derived from the product whose flavor is simulated may be used.”

see Quinn Letter, May 31, 1979 .

        70.    In other words, “a product identified as ‘Vanilla Ice Cream’ is subject to the category

I ice cream requirements and, therefore, must contain only the characterizing flavor derived from

vanilla beans.” Exhibit “C,” Letter from J.L. Summers, Assistant to the Director, Division of

Regulatory Guidance, Bureau of Foods to David B. Daugherty, Zink & Triest Company, Inc., April

10, 1979 (“Summers Letter, April 10, 1979”)

        71.    The ice cream flavor designations were “established long before the development of

the general flavor regulations published under 21 CFR 101.22.” Exhibit “C,” Summers Letter,

April 10, 1979 (“Consequently, the labeling requirements for the declaration of flavors in the name

of ice cream are specifically provided for by the standard and is separate and apart from the general

flavor regulations.”).36

        72.    That the Product contains flavor from sources other than the characterizing natural

flavor can be confirmed because the front label from the ingredient list, identifying “Natural


36
  Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22; J.L Summers personally confirmed the contents
of his correspondence indicated here to plaintiff’s counsel.


                                                     16
               Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 17 of 39



   Flavor” as the flavoring ingredient.37

                                                      Ingredient List



Milk, Cream, Corn Syrup, Liquid Sugar, Skim Milk, Buttermilk, Milkfat, Whey, Natural Flavor, Mono-
and Diglycerides, Guar Gum, Cellulose Gum, Carrageenan, Dextrose, Annatto (color).

              73.    Because the front label indicates the Product is “Vanilla Ice Cream” and “Made

   With…Natural Vanilla Flavor,” consumers expect the flavor to only come from vanilla beans.

   Exhibit “C,” Summers Letter, April 10, 1979 (“the flavor agent for vanilla ice cream (a category I

   product) is limited to vanilla bean and/or flavor derived from vanilla beans”)

              74.    Highlighting “Natural Vanilla Flavor” on the front panel but listing “Natural Flavor”

   on the ingredient list reveals that the former is part of “a flavor blend (other natural flavors) in

   category I ice cream” which contains non-vanilla flavors. Exhibit “C,” Summers Letter, April 10,

   1979.

              75.    Because the Product is “identified as ‘Vanilla Ice Cream,’ [it] is subject to the

   category I ice cream requirements and, therefore, must contain only the characterizing flavor

   derived from vanilla beans.” Exhibit “C,” Summers Letter, April 10, 1979.

              76.    A category 1 vanilla ice cream is also required to identify the common name for a

   vanilla ingredient “vanilla extract” or “vanilla flavoring”, this reveals it is not a Category 1 ice

   cream.

              77.    This means a company cannot use the term “natural flavor” but at the same time

   claim this is an exclusively vanilla ingredient.

              78.    The requirement is expressed in 21 U.S.C. §343(g):38



   37
        https://shop.wegmans.com/search?search_term=vanilla%20ice%20cream
   38
        21 U.S.C. § 343(g)(2) read with 21 C.F.R. § 135.110(f)(2)(i) and 21 C.F.R. §§ 169.175 – 169.178.


                                                             17
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 18 of 39



                  A food shall be deemed to be misbranded –

                  (g) Representation as to definition and standard of identity

                  If it purports to be or is represented as a food for which a definition and standard of
                  identity has been prescribed by regulations as provided by section 341 of this title,
                  unless (1) it conforms to such definition and standard, and (2) its label bears the
                  name of the food specified in the definition and standard, and, insofar as may be
                  required by such regulations, the common names of optional ingredients (other than
                  spices, flavoring, and coloring) present in such food.

       79.       The “common names of optional ingredients” in ice cream are those ingredients the

manufacturer chooses to use to provide flavor, such as strawberries, peaches or vanilla extract.

       80.       This statute’s requirements are further specified by the ice cream regulations, which

require its ingredients to be identified “as required by the applicable sections of parts 101 and 130”

of the regulations. See 21 C.F.R. § 135.110(g).

       81.       Part 101 states:

       Ingredients required to be declared on the label or labeling of a food, including
       foods that comply with standards of identity, except those ingredients exempted by
       101.100, shall be listed by common or usual name.

       21 C.F.R. § 101.4(a)(1)

       82.       Vanilla extract and vanilla flavoring are the only flavor that have standards of identity

and are required to be identified by these names, which lets consumers know what they are getting.

See 21 C.F.R. § 169.175(b)(1) (“The specified name of the food is ‘Vanilla extract’ or ‘Extract of

vanilla’.”); see also 21 C.F.R. § 169.177(b) (“The specified name of the food is ‘Vanilla

flavoring.’”).

       83.       Flavorings other than vanilla “shall be declared according to the provisions of

101.22.” 21 C.F.R. § 101.4(b)(1).

       84.       21 C.F.R. § 101.22 dictates that

       (h) The label of a food to which flavor is added shall declare the flavor in the
       statement of ingredients in the following way:


                                                     18
            Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 19 of 39



           (1) Spice, natural flavor, and artificial flavor may be declared as "spice", "natural
           flavor", or "artificial flavor", or any combination thereof, as the case may be.

           85.    Dr. Black summarized the issues, noting:

           The ice cream nomenclature rules, on their own, provide great latitude, thus
           confusion, in their interpretation.

           For example, the statement that Vanilla Ice Cream (Category I) contains no
           artificial flavor could be interpreted as the same as a natural flavor, as defined in
           the flavor rules (21 CFR 1:101), which can be compounded from natural flavor
           components obtained by different extraction and synthetic methods.

           For Vanilla Flavored Ice Cream (Category II), the CFR is not clear on what
           constitutes a “predominating” flavor; whether a flavor predominates by flavor
           intensity or by quantity.

           Because vanilla is a defined food, the CFR links the ice cream rules (21 CFR 1:135)
           to the vanilla rules (21 CFR 1:169) through the three-tiered nomenclature.
           However, the CFR does not call this out in the ice cream rules. Indeed, vanilla
           extract is not mentioned in any other part of the ice cream rules.

           The industry sought clarification of these rules from the U.S. Food and Drug
           Administration (FDA). From 1979 to 1983, the FDA provided interpretations and
           ultimately an advisory opinion that clarified the rules around each category.
           However these have not been widely circulated, thus many ice cream
           manufacturers continue to be unsure about the legal status of their principal
           display panels.

           Exhibit “B,” p.3, “The Use of Vanilla in Ice Cream: Rules, Regulations and
           Interpretations – All Are Needed For A Thorough Understanding.”

           86.    The 1983 advisory opinion referenced by Black was issued by Joseph Hile, Associate

Commissioner for Regulatory Affairs, and reaffirmed a 1981 advisory opinion, which further

confirmed the interpretation in a 1979 letter to industry members:

           The Newberry letter is correct under 21 CFR 135.110(e).39 Because that section
           makes no provision for any natural flavors other than natural characterizing flavors,
           FDA must treat all natural flavors that simulate the characterizing flavor as artificial
           flavors when deciding what name should appear on the principal display panel.




39
     21 C.F.R. § 135.110(f) was previously 21 C.F.R. § 135.110(e).


                                                          19
            Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 20 of 39



           Exhibit “D,” Advisory Opinion Letter from Hile to industry members, February 9,
           1983 (“February 9, 1983 Advisory Opinion”) citing Exhibit “E,” Letter from R.E.
           Newberry, Assistant to the Director, Division of Regulatory Guidance, Bureau of
           Foods to Thompson, October 30, 1979 (“Newberry Letter”); Exhibit “F,” Advisory
           Opinion Letter from Hile to Adams, FEMA President, February 12, 1981
           (“February 12, 1981 Advisory Opinion”).

           87.   Both Hile letters were “specifically identified as [an] advisory opinions,” and

“represent[s] the formal position of FDA on a matter and except as provided in paragraph (f) of

this section, obligates the agency to follow it until it is amended or revoked.” See 21 C.F.R. §

10.85(d)(4), 21 C.F.R. § 10.85(e).

           88.   While advisory opinions are not a “legal requirement,” they provide clarification to

a complex labeling regime for vanilla ice cream. See 21 C.F.R. § 10.85(j).


V.         The Product Contains Non-Vanilla Flavors Which Simulate, Extend and Enhance Vanilla

           89.   That the non-vanilla natural flavor in the Product “simulate[s] the characterizing

vanilla flavor” is shown through gas chromatography-mass spectrometry (“GC-MS”) analysis.

           90.   GC-MS is “the analysis method of choice for smaller and volatile molecules such as

benzenes, alcohols and aromatics.”40

           91.   First, the sample is vaporized (the gas phase) and separated into its components by a

capillary column “packed with a stationary (solid) phase.”

           92.   The compounds are “propelled by an inert carrier gas such as argon, helium or

nitrogen” where they separate from each other and “elute from the column at different times,

which is generally referred to as their retention times.”

           93.   After the components exit the GC column, “they are ionized by the mass

spectrometer using electron or chemical ionization sources.”



40
     ThermoFisher Scientific, Gas Chromatography Mass Spectrometry (GC/MS) Information.


                                                      20
            Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 21 of 39



           94.   Ionized molecules get accelerated through the mass analyzer, which is typically a

quadrupole or ion trap.

           95.   Then the “ions are separated based on their different mass-to-charge (m/z) ratios.”

           96.   The last steps “involve ion detection and analysis, with compound peaks appearing

as a function of their m/z ratios, with peak heights “proportional to the quantity of the

corresponding compound.”

           97.   A sample will generate “several different peaks, and the final readout will be a mass

spectrum” which plots the elution time on the X-axis and the amount or intensity of the compounds

on the Y-axis.

           98.   Computer databases of mass spectra are used like a DNA database to match the

detected compounds based on their m/z ratio.41

           99.   GC-MS can provide information about the amount and type of vanilla flavorings in

a sample through identifying the four vanilla marker compounds and their relative amounts.

                            Compounds            Percent Present in Vanilla Beans
                              vanillin                       1.3-1.7 %
                      p-hydroxybenzaldehyde                    0.1%
                            vanillic acid                     0.05%
                       p-hydroxybenzoic acid                  0.03%

           100. If the results reveal one or more of the marker compounds is absent or present in an

amount inconsistent with the other compounds, this is a sign it was added to the sample by a non-

vanilla source.

           101. GC-MS analysis applied to the Wegman’s Vanilla Ice Cream generated the below

chromatogram and peak assignment table. Exhibit “G,” GC-MS Report, January 7, 2019, p. 6.


41
     Id.


                                                   21
        Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 22 of 39



                                       Chromatogram




       102. The peak assignment table identified flavor compounds by matching their m/z ratio

with a database of virtually all known compounds. Exhibit “G,” GC-MS Report, p. 5.




                                             22
        Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 23 of 39



                                    Peak Assignment Table




       103. The relative amounts of the detected compounds are indicated in columns two (Area

Integration) and four (concentration parts per million or “Conc. PPM w/w.”).


                                              23
          Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 24 of 39



         104. Though vanillin (MS Scan # 1119, 0.787 PPM) is detected, p-hydroxybenzaldehyde,

p-hydroxybenzoic acid and vanillic acid are not detectable.

         105. The absence of the non-vanillin marker compounds reveals that although the Product

may contain some real vanilla, it is not detectable by advanced scientific means and most of the

vanillin in the Product is from non-vanilla sources.

         106. The Product also contains maltol (MS Scan # 843, 0.204 PPM), a synthetic flavoring

substance which does not “contribute a flavor of its own” but enhances and substitutes for real

vanilla, by increasing the sweetness of a food.42

         107. Even if the non-vanilla vanillin and maltol are naturally derived, they are “natural

flavoring compounds that resemble, simulate and/or enhance vanilla flavor but are not derived

from vanilla bean,” and thus “would not comply with the intent of the flavor provisions of Category

I ice cream.” Exhibit “A,” Quinn Letter, May 31, 1979.

         108. Non-vanilla vanillin and maltol are often used in ingredients known in the trade as

“Vanilla With Other Natural Flavors” or “Vanilla WONF” because these substances enhance,

simulate and extend vanilla, allowing the Product to use less real vanilla to achieve the same vanilla

taste.

         109. A “product identified as ‘Vanilla Ice Cream’ is subject to the category 1 ice cream

requirements and, therefore, must contain only the characterizing flavor derived from vanilla

beans” instead of a vanilla WONF ingredient because “the standard for ice cream does not provide

for the label designation of ‘With other [natural] flavors’ (WONF).” Exhibit “B,” Summers Letter,

April 10, 1979.

         110. Non-vanilla vanillin and maltol are permitted in Category II or Category III vanilla


42
  21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”); Maltol, UL Prospector, Bryan W. Nash
& Sons Ltd.1.


                                                      24
        Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 25 of 39



ice cream products as opposed to Category 1, which is the way the Product is represented.

       111. Assuming some of the vanillin in the Product is from the vanilla bean, the Product is

a category 2 or category 3 item.

       112. “[N]atural flavors not derived from vanilla beans,” like maltol and non-vanilla

vanillin, “may be used in combination with the standardized items included under 21 CFR 169

(vanilla-vanillin extract or vanilla-vanillin flavoring) for category II vanilla flavored ice cream

provided that the flavoring contributed by or derived from the vanilla beans predominates” and

they are fully disclosed as same. Exhibit “H,” Letter from Taylor M. Quinn to Kenneth Basa,

National Food Ingredient Company, August 22, 1979 (“Quinn Letter, August 22, 1979”); See 21

C.F.R. §135.110(f)(2)(ii) (“Category II”).

       113. The Product is a Category 3 if the “artificial flavor [from non-vanilla vanillin and

maltol] predominates. 21 C.F.R. §135.110(f)(2)(iii) (“Category 3”) .


VI.    Defendant’s Vanilla Ice Cream Product is Misleading Because it is Labeled and Named
       Similar to Other Products of Higher Quality

       114. The Product is named identically to competitor products labeled “vanilla ice cream,”

indicated below.

              Competitor Product                                       Product




                                                25
          Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 26 of 39




                                                          Ingredients: Milk, Cream, Corn Syrup, Liquid
                                                          Sugar, Skim Milk, Buttermilk, Milkfat, Whey,
                                                          Natural Flavor, Mono- and Diglycerides, Guar
 INGREDIENTS: CREAM, SKIM                                 Gum, Cellulose Gum, Carrageenan, Dextrose,
 MILK, CANE SUGAR, EGG YOLKS,                             Annatto (color).
 VANILLA EXTRACT.

        115. The competitor product lists “Vanilla Extract” on its ingredient list as opposed to

“Natural Flavor.”

        116. All products are required to be identified and labeled in a way consistent with other

products of similar composition.

        117. This framework assures consumers will not be misled by the quality and components

of similarly labeled products where one product contains a greater amount, type and/or proportion

of a characterizing and valuable ingredient.43

        118. Where two products are identified by the same descriptive terms, “Vanilla Ice

Cream,” consumers will be deceived into purchasing the product which contains less of the

valuable ingredient(s) – vanilla – under the false impression that it contains the equivalent amount

of said ingredients or components.

        119. Defendant’s Product is misleading because it is represented as identical to another

product which contains more, and a greater percentage, of the valuable ingredients, which causes

consumers to be misled.


VII.    Coloring Misleads Consumers to Expect Products Contain More Vanilla Than They Do

        120. The Product contains annatto for coloring purposes, indicated on the ingredient list.



43
  See 21 C.F.R. § 135.110(f) and 21 C.F.R. § 102.5(a) (“General principles.”) (“General principles.”) (“The name
shall be uniform among all identical or similar products and may not be confusingly similar to the name of any other
food that is not reasonably encompassed within the same name. Each class or subclass of food shall be given its own
common or usual name that states, in clear terms, what it is in a way that distinguishes it from different foods.”).


                                                        26
             Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 27 of 39



           121. Annatto is a plant extract often used in cheddar cheese to provide a rich yellow-

orange color.

           122. The use of annatto darkens the hue of ice cream to the color indicated below so that

it appears as if it contains more vanilla than it actually does.




           123. The darker color makes plaintiffs and consumers less likely to question or be

skeptical of the amount and type of vanilla in the Product and expect the Product to be similar to

other, accurately labeled vanilla ice creams.

           124. Though coloring for ice cream is specifically authorized, it is not permitted if such

coloring is used for a misleading purpose such as making it appear that more of a valuable

ingredient is present than is the case.


VIII.      Conclusion

           125. The Product’s representations are misleading because it gives the impression it is

flavored only from the characterizing vanilla flavor, though it includes flavor not derived from

vanilla beans.44

           126. The front panel is misleading because it highlights one component of the Product –

“Natural Vanilla Flavor” – but fails to point out that most of the vanilla taste experienced by

consumers does not come from the “Natural Vanilla Flavor” but from non-vanilla vanillin.


44
     21 C.F.R. § 135.110(f)(2)(i).


                                                  27
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 28 of 39



       127. The front panel is misleading because it states “No Artificial Flavors” which is a

statement that fails to understand that “artificial flavors” does not mean the same thing in ice cream

as it does in non-ice cream foods.

       128. In fact, based on the ice cream regulations, the Product contains “artificial flavors”

in the form of non-vanilla flavors.

       129. The Product has insufficient vanilla to characterize, viz, be the most recognizable

flavor, confirmed by the GC-MS analysis.

       130. The detection of vanillin without any of the other vanilla marker compounds reveals

a “vanilla ice cream” lacking in vanilla.

       131. Though plaintiffs do not allege the Product has no vanilla, the Product does not

contain enough vanilla for advanced scientific testing to reveal the other vanilla marker

compounds.

       132. Regardless of how much vanilla the Product has, what matters for “vanilla ice cream”

is that all of the flavor come from vanilla and that there is enough vanilla to flavor the Product.

       133. Defendant’s representations of the Product are designed to – and does – deceive,

mislead, and defraud consumers.

       134. Defendant has sold more of the Product and at higher prices per unit than it would

have in the absence of this misconduct, resulting in additional profits at the expense of consumers.

       135. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

       136. The value of the Product that Plaintiffs purchased and consumed was materially less

than its value as represented by defendant.




                                                 28
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 29 of 39



        137. Had plaintiffs and class members known the truth, they would not have bought the

Products or would have paid less for it.

        138. The Product contains other representations which are misleading and deceptive.

        139. As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $3.79 per 1.5 Quarts, excluding tax, compared to other similar

products represented in a non-misleading way.

                                      Jurisdiction and Venue


        140. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        141. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        142. Plaintiff Quincy Steele is a citizen of Pennsylvania.

        143. Plaintiff Jimmy Arriola is a citizen of New York.

        144. Defendant is a New York corporation with a principal place of business in Rochester,

Monroe County, New York and is a citizen of New York

        145. “Minimal diversity” exists because plaintiff Quincy Steele and defendant are citizens

of different states.

        146. Minimal diversity exists because plaintiffs seek to represent persons in all states who

purchased the Products. Gonzales v. Agway Energy Services, LLC, No. 18-cv-235 (N.D.N.Y. Oct.

22, 2018) (“At this time, the allegation that some class member maintains diversity with Defendant

is sufficient to establish minimal diversity under CAFA” and citing 28 U.S.C. § 1332(d)(1)(D)

“‘the term ‘class members’ means the persons (named or unnamed) who fall within the definition



                                                29
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 30 of 39



of the proposed or certified class in a class action.”).

        147. Certain exceptions preclude diversity jurisdiction. 28 U.S.C. § 1332(d)(4).

        148. The “local controversy” exception does not apply because less than two-thirds of the

putative class members are citizens of New York.

        149. Under the "local controversy" exception, a district court must decline jurisdiction if

"more than two-thirds of the putative class members are citizens of the state in which the action

was originally filed. See Green v. Sweetworks Confections, LLC, No. 18-cv-902 (S.D.N.Y. Aug.

21, 2019) quoting 28 U.S.C. § 1332(d)(4)(A).

        150. At bar, the “local controversy” exception is not satisfied because less than two-thirds

of proposed class members are citizens of New York.

        151. This fact can plausibly be alleged because defendant has more than ninety stores

across seven states – Maryland, Massachusetts, New York, New Jersey, North Carolina,

Pennsylvania and Virginia.

        152. Forty-seven (47) of defendant’s stores are located in New York and at least forty-

three (43) are located in the states other than New York.

        153. For more than two-thirds of class members to be citizens of New York, defendant

would need to get two-thirds (66.6%) of its customers from New York, even though its New York

stores comprise 52.2% of its total stores.

        154. Defendant’s stores serve a population of 73,103,961 citizens based on the 2019

population estimates contained in the below table.

                                State                  Population
                                Maryland               6,042,718
                                Massachusetts          6,902,149
                                New York               19,542,209




                                                  30
           Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 31 of 39



                                New Jersey            8,908,520
                                North Carolina        10,383,620
                                Pennsylvania          12,807,060
                                Virginia              8,517,685

          155. New York contains 26.7% of the population who have defendant’s stores in their

states.

          156. For the local controversy exception to apply, defendant would need to receive more

than two-thirds of its customers from a state that contains less than 27% of all possible customers

across seven other states.

          157. Further, all of defendant’s stores in New York, save one which was recently opened

in Brooklyn, are located in the less populated region of the State and outside of the populous

downstate area including New York City and Long Island.

          158. Under the “home state controversy” exception to CAFA, a district court "shall

decline to exercise jurisdiction" if “two-thirds or more of the members of all proposed plaintiff

classes in the aggregate, and the primary defendants, are citizens of the State in which the action

was originally filed.” 28 U.S.C. § 1332(d)(4)(B).

          159. For the same reasons that the local controversy exception does not apply, the home

state controversy does not apply.

          160. Venue is proper because plaintiff Arriola and many class members reside in this

District and defendant does business in this District and State.

          161. Under 28 U.S.C. § 1391(c)(2), defendant, a corporation, is considered a resident “in

any judicial district in which such defendant is subject to the court's personal jurisdiction with

respect to the civil action in question.” Gen. Elec. Capital Corp. v. Titan Aviation, LLC, No. 06-

cv-4795, 2007 WL 107752, at *6 (S.D.N.Y. Jan. 16, 2007) (“A corporate entity or multi-member



                                                 31
            Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 32 of 39



partnership is considered a resident of any district where it is subject to personal jurisdiction.”)

        162. Since New York has more than one judicial district and defendant is a corporation

subject to personal jurisdiction in New York at the time of filing, defendant is “deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate State.” 28 U.S.C. § 1391(d); Abergel v. Atlas Recovery

Sober Living, No. 19-cv-6339 (S.D.N.Y. Aug. 19, 2019) (“Where a state has more than one judicial

district, a defendant corporation generally "shall be deemed to reside in any district in that State

within which its contacts would be sufficient to subject it to personal jurisdiction if that district

were a separate State” citing 28 U.S.C. § 1391(d)).

        163. Because defendant is deemed to reside in this judicial district, venue is proper in this

district. 28 U.S.C. § 1391(b)(1) (“Venue in General. – A civil action may be brought in – (1) a

judicial district in which any defendant resides, if all defendants are residents of the State in which

the district is located”).

        164. In 2016, defendant’s stores had sales of $7.9 billion across all products.

        165. Though the Product identified here accounts for a small fraction of defendant’s total

sales, the large aggregate amount means that even if the Product is a small percentage of the total,

it is sufficient to exceed $5,000,000 exclusive of interest and costs. 28 U.S.C. § 1332(d)(6).

        166. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        167. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                 Parties

        168. Plaintiff Quincy Steele is a citizen of Bushkill, Northampton County, Pennsylvania.

        169. Plaintiff Jimmy Arriola is a citizen of Bronx, Bronx County, New York.


                                                  32
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 33 of 39



        170. Defendant Wegmans Food Markets, Inc. is a New York corporation with a principal

place of business in Rochester, New York, Monroe County.

        171. During the relevant statutes of limitations, plaintiffs purchased the Product within

their districts and/or States for personal consumption and/or use in reliance on the representations

the Products consisted only of flavoring from vanilla and did not contain non-vanilla flavor.

                                         Class Allegations


        172. The classes will consist of all purchasers of the Product in New York, Pennsylvania

and all other states where defendant has stores selling the Product, during the applicable statutes

of limitations.

        173. Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiffs and class members are entitled to

damages.

        174. Plaintiffs' claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        175. Plaintiffs are adequate representatives because their interests do not conflict with

other members.

        176. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        177. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        178. Plaintiffs' counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

        179. Plaintiffs seek class-wide injunctive relief because the practices continue.



                                                 33
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 34 of 39



                         New York General Business Law (“GBL”) §§ 349 & 350,
                     Pennsylvania Unfair Trade Practices and Consumer Protection Law
                                   (“UTPCPL”) 73 P.S. §201-1 et seq.
                                     (Consumer Protection Statutes)

       180. Plaintiffs incorporate by reference all preceding paragraphs.

       181. Plaintiffs and class members desired to purchase, consume and use products or

services which were as described and marketed by defendant and expected by reasonable

consumers, given the product or service type.

       182. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       183. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products.

       184. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,

did not contain other flavor components which simulate, resemble or reinforce the characterizing

flavor and only contained flavor from vanilla.

       185. Plaintiffs relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

       186. Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       187. Plaintiffs incorporate by reference all preceding paragraphs.

       188. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products.



                                                 34
        Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 35 of 39



       189. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,

did not contain other flavor components which simulate, resemble or reinforce the characterizing

flavor and only contained flavor from vanilla.

       190. Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Products and knew or should have known same were false or misleading.

       191. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       192. The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       193. Plaintiffs and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       194. Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       195. Plaintiffs incorporate by reference all preceding paragraphs.

       196. The Products were manufactured, labeled and sold by defendant and warranted to

Plaintiffs and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

       197. Defendant had a duty to disclose and/or provide non-deceptive descriptions and



                                                 35
        Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 36 of 39



marketing of the Products.

       198. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       199. Plaintiffs provided notice to defendant, its agents, representatives, retailers and their

employees.

       200. Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years.

       201. The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       202. Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                              Fraud


       203. Plaintiffs incorporate by reference all preceding paragraphs.

       204. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,

did not contain other flavor components which simulate, resemble or reinforce the characterizing

flavor and only contained flavor from vanilla.

       205. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Products on the front label when it knew this was not true.

       206. Plaintiffs and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.




                                                 36
         Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 37 of 39



                                            Unjust Enrichment

       207. Plaintiffs incorporate by reference all preceding paragraphs.

       208. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiffs and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiffs demand a jury trial on all issues.

    WHEREFORE, Plaintiffs pray for judgment:

   1. Declaring this a proper class action, certifying Plaintiffs as representatives and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, restitution and disgorgement for members of the State Subclasses pursuant

       to the applicable laws of their States;

   4. Awarding monetary damages and interest pursuant to the common law and other statutory

       claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiffs' attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: March 15, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd Ste 311


                                                  37
Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 38 of 39



                                          Great Neck NY 11021-5101
                                          Tel: (516) 303-0552
                                          Fax: (516) 234-7800
                                          spencer@spencersheehan.com
                                          E.D.N.Y. # SS-8533
                                          S.D.N.Y. # SS-2056

                                          Reese LLP
                                          Michael R. Reese
                                          100 W 93rd St Fl 16
                                          New York NY 10025-7524
                                          Telephone: (212) 643-0500
                                          Fax: (212) 253-4272
                                          mreese@reesellp.com




                              38
        Case 1:19-cv-09227-LLS Document 10 Filed 03/15/20 Page 39 of 39



1:19-cv-09227-LLS
United States District Court
Southern District of New York

Quincy Steele, Jimmy Arriola, individually and on behalf of all others similarly situated,


                                         Plaintiffs,


        - against -


Wegmans Food Markets, Inc.,


                                         Defendant




                                  First Amended Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: March 15, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
